PER CURIAM,
Appellants in these consolidated appeals seek reversal of their convictions and sentences for aggravated battery and armed robbery. We find no merit to their contentions that the trial court erred in admitting into evidence their out-of-court and in-court identifications by an eyewitness of the robbery. We also find no merit to their contentions that the trial court erred in denying their post-trial motions for a new trial. Appellants also attempt to raise claims of ineffective assistance of counsel; however, facts giving rise to such claims are not sufficiently apparent from the record for us to consider them on direct appeal.
The convictions and sentences are affirmed without prejudice to the trial court’s consideration of any appropriate post-conviction motions.
LETTS and POLEN, JJ., and JAMES E. ALDERMAN, Senior Justice, concur.